Exhibit 10.1

 

 

[logo.jpg]

 

 

May 27, 2018

 

Elias N Nader

2295 Leigh Avenue

San Jose, CA 95124

 

 

Terms of Continued Employment

 

Dear Elias:

 

This letter agreement will confirm certain terms and conditions of your
continued at-will employment with Sigma Designs, Inc. (the “Company”) in
connection with the voluntary dissolution and liquidation of the Company
pursuant to a Plan of Liquidation (the “Plan of Liquidation”).

 

 

1.

Positions. Effective January 26, 2018, you were appointed Interim President and
Chief Executive Officer (“CEO”), in addition to your current role as Senior Vice
President and Chief Financial Officer of the Company. On February 25, 2018, you
were also elected as a member of the Company’s Board of Directors (the “Board”).

 

 

2.

Base Compensation. Effective January 26, 2018, your annual base salary will be
increased to $394,200, paid in accordance with the Company’s standard payroll
process, but with a catch-up payment promptly following approval and execution
of this letter (“Effective Date”) for the amount of the increase allocable to
the period from January 26, 2018 through the Effective Date.

 

 

3.

Performance Retention Incentives. To encourage your continued employment and
achievement of strategic goals related to the Asset Sale (as defined below) and
thereafter through the implementation of the Plan of Liquidation, you will be
eligible to earn the following bonus amounts upon achievement of the specified
transaction milestones, subject to your continued employment through the date
that the Board certifies such achievement:

 

 

[a1.jpg]

 

 

--------------------------------------------------------------------------------

 

 

[logo.jpg]

 

 

Bonus

 

Strategic Transaction Milestone

$100,000

Closing of the sale to Silicon Laboratories Inc. of all of the assets which
relate to our Z-Wave business (the “Asset Sale”) pursuant to the agreement with
Silicon Laboratories dated December 7, 2017 (the “Sale Agreement”) [Payment will
be made promptly following the Effective Date in light of the prior completion
of the transaction].

 

$75,000

Closing of sale of G.hn Business [Payment will be made promptly following the
Effective Date in light of the prior completion of the transaction.]

 

$75,000

Complete wind down or closing of sale of the TV/STB Business [Payment will be
made promptly following the Effective Date in light of the prior completion of
the transaction]. 

 

$50,000

Complete wind down or closing of sale of the Mobile IOT Business.

 

$250,000

Complete wind down/liquidation of the Company known as “Sigma Designs, Inc.”
(“Wind Down Bonus”).

 

 

 

For purposes hereof, the determination of the completion of the wind down and/or
liquidation of the Company’s businesses will be made at the reasonable
discretion of the Board. Payment of earned bonuses will be subject to applicable
withholding taxes and will be made as soon as administratively practicable
following the Board’s determination but in no event later than 30 days following
the end of the calendar year in which earned.

 

 

4.

Termination of Employment. The Company acknowledges that your voluntary
resignation of employment on or within 18 months following the Asset Sale
pursuant to the Sale Agreement could constitute an Involuntary Termination in
connection with a Change in Control as such terms are defined in the Executive
Severance Agreement between you and the Company dated September 30, 2017 (the
“Severance Agreement”), subject to your compliance with the terms and conditions
thereof. To encourage your continued employment following the Asset Sale and
through the implementation of the Plan of Liquidation, the Company will provide
you with the severance benefits to which you would have been entitled had you
terminated your employment on the closing of the Asset Sale pursuant to the Sale
Agreement, provided that:

 

 

[a1.jpg]

 

 

--------------------------------------------------------------------------------

 

 

[logo.jpg]

 

 

 

(a)

You must continue in employment with the Company through (and separate from
service upon) the earliest of:

 

 

-

completion of the dissolution and liquidation of the Company pursuant to the
Plan of Liquidation as determined by the Board;

 

 

-

such date that the Board releases you (other than for Cause, as defined in the
Severance Agreement) or you are otherwise subject to an Involuntary Termination
as defined in Section 1(c) of the Severance Agreement; provided, however, that
(1) for purposes of subsection (i) thereof, your authority, duties or
responsibilities will not be deemed to be materially reduced as a result of any
changes resulting from the Asset Sale or the wind down and/or liquidation of the
Company’s businesses, and (2) subsection (v) thereof shall not apply;

 

 

-

your death or disability (within the meaning of the Company’s long-term
disability plan);

 

 

-

nine (9) months following the closing of the Asset Sale pursuant to the Sale
Agreement; or

 

 

-

such date that a court of competent jurisdiction assumes supervision of the
Company’s voluntary winding up, or the Company becomes subject to a receivership
or other involuntary proceeding for the winding up and dissolution of the
Company;

 

and not be terminated for Cause;

 

 

(b)

If requested by a majority of the Board, you must resign from the Board upon
your termination of employment;

 

 

[a1.jpg]

 

 

--------------------------------------------------------------------------------

 

 

[logo.jpg]

 

 

 

(c)

Your cash severance benefits pursuant to Section 3(a) of the Severance Agreement
(including, if applicable, the COBRA payment) will be provided following your
actual Termination Date, as defined in the Severance Agreement, subject to your
delivery of a release in accordance with the requirements of the Severance
Agreement;

 

 

(d)

Your equity acceleration benefits pursuant to Section 3(b) of the Severance
Agreement will be provided upon the closing of the Asset Sale pursuant to the
Sale Agreement, which has been completed; provided you agree to sign and not
revoke a standard release of claims with the Company in a form reasonably
acceptable to the Company which becomes effective and irrevocable within 60 days
of the Effective Date; and

 

 

(e)

The total amount of your severance benefit under Section 3(a)(i) of the
Severance Agreement will be equal to (1) 150% of your annual base salary as
increased hereunder (and for this purpose your annual base salary shall not be
deemed to include any bonus of any kind), plus (2) if your Termination Date as
defined in the Severance Agreement is prior to the date of the Board’s
determination that the wind down and/or liquidation of the Company’s businesses
has been completed, the amount of the Wind Down Bonus that you would have earned
under Section 3 above had your employment continued through such determination
date.

 

For the avoidance of doubt, you will not be entitled to any severance benefit
under the Severance Agreement (other than the equity acceleration benefit
pursuant to Section 3(b) thereof) or otherwise if you do not satisfy the
conditions in Sections 4(a) and (b) above, and if you do satisfy the conditions
in Sections 4(a) and (b) above, you will not be entitled to any severance
benefits other than as set forth herein.

 

 

5.

Miscellaneous.

 

Nothing contained herein alters the at-will nature of your employment, or
interferes in any way with the right of either party to terminate such
employment at any time. 

 

 

[a1.jpg]

 

 

--------------------------------------------------------------------------------

 

 

[logo.jpg]

 

 

This letter agreement embodies the entire agreement and understanding of the
parties in respect of the subject matter contained herein and supersedes all
prior agreements and understandings between the parties with respect to the
subject matter hereof, including the Severance Agreement. This letter agreement
may be amended or modified only by written agreement signed by each of the
parties. In the event that one or more of the provisions, or portions thereof,
of this letter agreement are determined to be invalid or unenforceable for any
reason, the remainder of this letter agreement shall be unaffected and shall
remain in full force and effect to the fullest extent permitted by law. This
agreement shall be governed by and construed in accordance with the laws of the
State of California, without regard to its conflicts of laws principles.

 

Please acknowledge your agreement with the foregoing by signing and dating this
letter agreement where indicated below.

 

 

 

  Sigma Designs, Inc.       /s/ J. Michael Dodson  

By: J. Michael Dodson

Title: Lead Director

Date: May 27, 2018

  

 

Agreed to and Acknowledged:

 

 

 

/s/ Elias Nader   By: Elias Nader   Title:   Interim President & CEO; CFO  
Date: May 27, 2018  

 

     

   [a1.jpg]

     